                                                              1   TODD A. ROBERTS (SBN 129722)
                                                                  ENRIQUE MARINEZ (SBN 160956)
                                                              2   DEAN A. PAPPAS (SBN 115140)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              3   1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063
                                                              4   Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                              5   Email:        todd.roberts@rmkb.com
                                                                                enrique.marinez@rmkb.com
                                                              6                 dean.pappas@rmkb.com

                                                              7   Attorneys for Defendant
                                                                  STATE FARM GENERAL INSURANCE
                                                              8   COMPANY, an Illinois corporation

                                                              9                                      UNITED STATES DISTRICT COURT
Ropers Majeski Kohn & Bentley




                                                             10                                 NORTHERN DISTRICT OF CALIFORNIA

                                                             11                                         SAN FRANCISCO DIVISION
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13   GOHAR GARABEDIAN, an individual,                    CASE NO. 4:18-CV-05037-HSG

                                                             14                         Plaintiff,                    REVISED STIPULATION AND ORDER
                                                                                                                      TO EXTEND DISCOVERY DEADLINES
                                                             15   v.

                                                             16   STATE FARM GENERAL INSURANCE
                                                                  COMPANY, an Illinois corporation, et al.,
                                                             17
                                                                                        Defendant.
                                                             18

                                                             19            Pursuant to the Federal Rules of Civil Procedure, Rule 16(b)(4), the parties jointly

                                                             20   stipulate that the discovery deadlines set forth in the Court’s Minute Entry, filed on November 20,

                                                             21   2018 (Doc # 21), be extended for good cause and in the interests of judicial efficiency to permit

                                                             22   the parties to complete discovery, collectively fact and expert witnesses, as numerous of the

                                                             23   witnesses are located out of State and require scheduling and travel to accommodate witnesses.

                                                             24   The parties have been diligent in pursuing discovery and the requested extension of time for

                                                             25   discovery is minimal (approximately 30 days) and will not impact the pretrial conference

                                                             26   (January 7, 2020) or trial date (February 3, 2020).

                                                             27            Accordingly, the parties stipulate to the following extensions:

                                                             28            a.        The deadline for completing non-expert fact discovery is extended from June 18,
                                                                                                                                    STIPULATION AND ORDER TO EXTEND
                                                                  4838-3964-0216.1                                                              DISCOVERY DEADLINES
                                                                                                                                                     4:18-CV-05037-HSG
                                                              1   2109 to July 18, 2019;

                                                              2            b.        The deadline for designating experts and delivery of expert reports is extended

                                                              3   from July 3, 2019 to August 5, 2019;

                                                              4            d.        The deadline for designating rebuttal experts and delivery of expert reports is

                                                              5   extended from July 18, 2019 to August 20, 2019;

                                                              6            e.        The deadline for completing expert discovery is extended from August 2, 2019 to

                                                              7   September 6, 2019.

                                                              8            This is the parties’ first extension of time for discovery deadlines requested in this matter.

                                                              9   Dated: May 30, 2019                                   KERLEY SCHAFFER LLP
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11                                                         By: /s/ Christopher Carling
                                A Professional Corporation




                                                                                                                           J. EDWARD KERLEY
                                                             12                                                            DYLAN L. SCHAFFER
                                      Redwood City




                                                                                                                           CHRISTOPHER CARLING
                                                             13                                                            Attorneys for Plaintiff
                                                                                                                           GOHAR GARABEDIAN
                                                             14

                                                             15

                                                             16   Dated: May 30, 2019                                   ROPERS, MAJESKI, KOHN & BENTLEY
                                                             17

                                                             18                                                         By: /s/ Enrique Marinez
                                                                                                                           TODD A. ROBERTS
                                                             19                                                            ENRIQUE MARINEZ
                                                                                                                           DEAN A. PAPPAS
                                                             20                                                            Attorneys for Defendant
                                                                                                                           STATE FARM GENERAL INSURANCE
                                                             21                                                            COMPANY
                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                                      STIPULATION AND ORDER TO EXTEND
                                                                  4838-3964-0216.1                                   -2-                          DISCOVERY DEADLINES
                                                                                                                                                       4:18-CV-05037-HSG
                                                              1                                                    ORDER

                                                              2            Pursuant to the Stipulation of the parties,

                                                              3            IT IS HEREBY ORDERED, that:

                                                              4            a.        The deadline for completing non-expert fact discovery is extended from June 18,

                                                              5   2109 to July 18, 2019;

                                                              6            b.        The deadline for designating experts and delivery of expert reports is extended

                                                              7   from July 3, 2019 to August 5, 2019;

                                                              8            d.        The deadline for designating rebuttal experts and delivery of expert reports is

                                                              9   extended from July 18, 2019 to August 20, 2019;
Ropers Majeski Kohn & Bentley




                                                             10            e.        The deadline for completing expert discovery is extended from August 2, 2019 to

                                                             11   September 6, 2019.
                                A Professional Corporation




                                                             12   Date: May 31, 2019
                                      Redwood City




                                                             13                                                          HONORABLE HAYWOOD S. GILLIAM JR.
                                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                                      STIPULATION AND ORDER TO EXTEND
                                                                  4838-3964-0216.1                                   -3-                          DISCOVERY DEADLINES
                                                                                                                                                       4:18-CV-05037-HSG
